

116 S4980 IS: Improving Data Collection for Adverse Childhood Experiences Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4980IN THE SENATE OF THE UNITED STATESDecember 8, 2020Mr. King introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to support research and programmatic efforts that will build on previous research on the effects of adverse childhood experiences.1.Short title; findings(a)Short titleThis Act may be cited as the Improving Data Collection for Adverse Childhood Experiences Act.(b)FindingsCongress finds the following:(1)Certain negative events, circumstances, or maltreatment to which children may be exposed, known as adverse childhood experiences, are associated with negative health outcomes.(2)Childhood psychological, physical, or sexual abuse; household challenges such as violence, substance use, mental illness, separation or divorce, or incarceration of a family member; and emotional or physical neglect have been shown to negatively impact a person’s long-term health and well-being.(3)Adverse childhood experiences and associated conditions such as living in under-resourced or racially segregated neighborhoods, frequently moving, experiencing food insecurity, and other instability can cause toxic stress, a prolonged activation of the stress-response system.(4)Experiencing one or more adverse childhood experiences is associated with higher risks of some of the leading causes of death and disability in the United States.(5)More than half of all people in the United States have experienced one or more adverse childhood experiences.(6)The Centers for Disease Control and Prevention has recognized adverse childhood experiences as a major public health concern and made it a priority area for focus in the National Center for Injury Prevention and Control of the Centers for Disease Control and Prevention.(7)Further research is needed to better define adverse childhood experiences, understand the causal pathway between adverse childhood experiences and physical health outcomes, and identify protective factors against adverse childhood experiences and their effects, in order to inform and improve current programs and future efforts to promote public health.(8)Evidence-based prevention and mitigation strategies to address adverse childhood experiences have been identified, but efforts are needed to facilitate implementation in communities.2.Supporting research on adverse childhood experiencesPart J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is amended by inserting after section 393D (42 U.S.C. 280b–1f) the following: 393E.Supporting research on preventing or remediating adverse childhood experiences(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may, in cooperation with the States, collect and report data on adverse childhood experiences through the Behavioral Risk Factor Surveillance System, the Youth Risk Behavior Surveillance System, or other relevant public health surveys or questionnaires to contribute to a longitudinal study that—(1)builds on previous literature, including the seminal CDC–Kaiser Permanente Adverse Childhood Experiences (ACE) Study, on the biology and neuroscience of childhood adversity that establishes the links between adverse childhood experiences and negative outcomes; and(2)focuses on elements not included in the study referred to in paragraph (1), including—(A)the inclusion of a diverse nationally representative sample of participants;(B)the strength of the relationship between individual, specific adverse childhood experiences and negative health outcomes;(C)the intensity and frequency of adverse childhood experiences;(D)the relative strength of particular risk and protective factors; and(E)the effect of social, economic, and community conditions on health and well-being.(b)Technical assistanceThe Secretary may, directly or through awards of grants or contracts to public or nonprofit private entities, provide technical assistance with respect to the collection and reporting of data as described in subsection (a). (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2026..